DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 16, on lines 2 and 9, each occurrence of “a 

top bar and a lower bar” is indefinite since it is unclear if the structural element is same or 

different with respect to upper and lower portions? Also, in claim 16, on line 10, “the top bar is 

spaced apart from the lower bar and the top bar is substantially parallel to the lower bar” is 

indefinite since is it is unclear clear if the top bar spaced from the lower bar is in relation to 

either the upper portion or lower portion of the facemask? Furthermore, in claim 16, on lines 12-

13, “at least two vertical bars are coupled to the top bar and the lower bar” is indefinite since it is 

unclear if the vertical bars are coupled to either the upper portion or lower portion between the 

top and lower bars? Correction is required. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 

basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim 12 is rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Moore et al. (US 

7,975,319). Moore et al. (hereinafter Moore) discloses a facemask bumper (20) defining a first 

portion/first tab (24) with a first material, a second/ end portion (22) with a second material 

and a central portion (28,32) made of a third material having a channel (42) receiving a portion 

of a facemask disposed between the first and second portion, col. 2, lines 46-60 and as shown in 

figure 1.  Also, the first and second portions extends beyond a perimeter of the central portion as 

shown in figures 1 and  2.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





6.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore.

	With regard to claim 13, col. 3, lines 26-31 of Moore discloses that the facemask bumper 

having portions being made of same material. Therefore, it would have been obvious to one 

skilled in the art before the effective date of the claimed invention that each of the first, 

second and third materials (22, 24, 28, 32) of Moore can but not limited to being made of same 

material in order to make the device cost effective or depending on end use thereof. 

With regard to claim 14, col. 3, lines 31-34 of Moore discloses that the facemask bumper 

having portions being made of different material. Therefore, it would have been obvious to one 

skilled in the art before the effective date of the claimed invention that the invention that each 

of the first, second and third materials (22, 24, 28, 32) of Moore can but not limited to being 

made of different materials in order to make the device with increased durability and wear 

resistance or depending on end use thereof. 

 	With regard to claim 15, col. 3, lines 37-37 of Moore discloses the central portion being 

made of a material with greater flexibility. It would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the facemask bumper of Moore can be 

made but not limited to being made of foam, etc. having substantially elastic properties in order 

minimize stress on the device when fastened or depending on particular application thereof. 




Allowable Subject Matter
7.	Claim 1 with its respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a facemask having a top bar with a plurality of arched sections having a upper brow boundary separated by a central section and a lower bar having a lower brow boundary forming a plurality of brow apertures in combination a plurality facemask bumpers with a central portion between first and second materials forming a channel that receives a portion of the facemask as the first and second material extends beyond a perimeter of the central portion in order to efficiently absorb impact force when the facemask is worn in a helmet system.   

8.	Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) 

under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 

action.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Each of the prior art references cited on PTO-892 discloses a helmet facemask 

attached by impact absorbing bumpers. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 12, 2022					 	   /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732